Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3,5-7,9, drawn to a duvet cover, classified in A47G9/0261.
II. Claims 10-13, 15-17, 19-33 drawn to a method of using a duvet cover, classified in A47G2009/0269.
The inventions are independent or distinct, each from the other because:
	Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product can be practiced with another materially different product, such as a pillow case or comforter cover or otherwise a duvet cover that is different in design.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groupings of patentably distinct inventions require a different field of search (e.g., searching different CPC groups or subgroups, or employing different search strategies or search queries). Such burden is not limited to searching or finding prior art for the patentably distinct inventions, but also includes the examination burden required to evaluate any relevant prior art for these inventions, and when applicable, formulate distinct rejections for these inventions..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
	During a telephone conversation with Lisa Phan on 08/12/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-3,5-7,9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-13, 15-17, 19-33  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 2, 3, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the phrases "including but not limited to" and “similar…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 3, the phrases "other attachment mechanisms" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “other” are part of the claimed invention.  See MPEP § 2173.05(d).
	Regarding claim 7, the phrases "other attachment mechanisms" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “other” are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the phrases "other attachment mechanisms" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “other” are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3,5-6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10932596 issued to Phan in view of French Patent No. 3116708 issued to Billebault.

Regarding claim 1,
	Claim 1 of the current application is similar to that of claim 1 in Phan but does not disclose “side edge pocket or pockets and/or bottom edge pockets are sewn into the fabric or otherwise attached to the fabric.”
	However, Billebault discloses pockets along the bottom edge sewn into the fabric (Billebault: See Abstract in its entirety as well as page 3 paragraph 2 of Billebault)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the duvet cover of Phan to have pockets as taught by Billebault in order to keep the duvet from moving from within the duvet cover of Phan in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	Claim 2 of Phan also discloses claim 2 of the instant application.

Regarding claim 3, 
	Claim 3 of Phan discloses claim 3 of the instant application.

Regarding claim 5,
	Claim 1 of Phan discloses claim 5 of the instant application. (Phan: claim 1 “wherein the weighted elements are sewn into the fabric or otherwise attached to the fabric.”)

Regarding claim 6,
	Phan, as modified above, discloses the duvet cover of claim 1 and further discloses wherein securing means are attached to the corner or corners and/or edge or edges and/or surface in contact with the duvet to act to secure the duvet to the duvet cover. (Phan: claim 1 describes “and wherein the first and second sections of material are configured to be secured together only along the common edge via said stitching or securing means and not secured together along the portion of the side edges and the bottom edge;” which in this interpretation, is attached along the surfaces of the duvet cover or edges that assist in securing the duvet to the duvet cover.)

Regarding claim 9,
	Phan, as modified above, discloses the duvet cover of claim 1.
	Phan does not appear to disclose wherein the edges of the pockets are secured to the upper section or lower section by a snap, zipper, hook and loop system, button, decorative stitching, double stitching, warp and weft of the fabric or other attachment mechanisms, or combination thereof.
	However, Billebault discloses pockets along the bottom edge sewn into the fabric (Billebault: See Abstract in its entirety as well as page 3 paragraph 2 of Billebault)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the duvet cover of Phan to have pockets sewn as taught by Billebault in order to keep the duvet from moving from within the duvet cover of Phan in which one of ordinary skill in the art would have recognized as a predictable result.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10932596 issued to Phan in view of French Patent No. 3116708 issued to Billebault further in view of U.S. Publication No. 20110283453 issued to Low.

Regarding claim 7,
	Phan, as modified above, discloses the duvet cover of claim 1.
	Phan does not appear to disclose wherein the duvet is secured to the duvet cover by a snap, zipper, hook and loop, button, loop and tie, stitching, double stitching, decorative stitching, or other attachment mechanisms, or a combination thereof.
	However, Low discloses wherein the duvet is secured to the duvet cover by a snap, zipper, hook and loop, button, loop and tie, stitching, double stitching, decorative stitching, or other attachment mechanisms, or a combination thereof. (Low: [0046] “Another advantage is that the duvet 20 does not pool, clump, or shift because the duvet 20 is held in place with regard to the duvet cover 2 by the perimeter stitching 6.”)
	It would have been obvious for one having ordinary skill in the art to modify the attachment mechanism of Phan to have a duvet attached to the duvet cover as taught by Low in order to prevent the duvet from clumping or shifting while inside the cover in which one of ordinary skill in the art would have recognized as a predictable result.


Allowable Subject Matter
	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under the nonstatutory double patenting rejection, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose wherein the duvet cover further comprises weighted elements disposed along the side and bottom free edges thereof, the weighted elements functioning to weigh the duvet cover down over the side edges and bottom edge of a bed; The closest prior art of record to the invention is U.S. Publication No. 20190099017 issued to Goldberg and Great Britan Patent No. GB2318051 issued to Morgan.
	Goldberg discloses a clamshell like duvet cover similar to that of the applicant’s duvet cover. However, the applicant’s claim specifically states that it must be sewn along ONLY one edge and Goldberg’s is sewn along 3 edges shown in FIG. 3A (1250) and (1150). Morgan discloses a similar structure but is designed to be zipped along three sides. However, the combination of the use of weighted elements with zippers is not proper because the intent of the weighted elements is to weigh the cover down so that it can be properly tucked underneath a mattress whereas Morgan’s cover is designed to sit on top of the mattress. Thus, no motivation exists to add weights to a duvet cover that doesn’t tuck under a mattress, furthermore there is no need for weights because the duvet is designed to be enclosed inside the cover and fastened and the weights of the applicant’s is designed to prevent the duvet from moving around because it is completely secured inside the cover.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
8/23/2022